Case 20-12322-KHK   Doc 28    Filed 12/07/20 Entered 12/07/20 10:02:22   Desc Main
                             Document      Page 1 of 6
Case 20-12322-KHK   Doc 28    Filed 12/07/20 Entered 12/07/20 10:02:22   Desc Main
                             Document      Page 2 of 6
Case 20-12322-KHK   Doc 28    Filed 12/07/20 Entered 12/07/20 10:02:22   Desc Main
                             Document      Page 3 of 6
Case 20-12322-KHK   Doc 28    Filed 12/07/20 Entered 12/07/20 10:02:22   Desc Main
                             Document      Page 4 of 6
Case 20-12322-KHK   Doc 28    Filed 12/07/20 Entered 12/07/20 10:02:22   Desc Main
                             Document      Page 5 of 6
Case 20-12322-KHK   Doc 28    Filed 12/07/20 Entered 12/07/20 10:02:22   Desc Main
                             Document      Page 6 of 6
